UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K (Mark One) x Annual report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2012 o Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-49767 MLM INDEX™ FUND (Exact name of registrant as specified in its charter) Delaware Unleveraged Series:22-2897229 Leveraged Series:22-3722683 Commodity L/N Unleveraged Series: 27-1198002 Commodity L/S Unleveraged Series: 20-8806944 (State of Incorporation) (I.R.S. Employer Identification No.) 405 South State Street Newtown, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(267) 759-3500 Securities registered pursuant to Section 12 (b) of the Act: Title of Each Class Name of Exchange on Which Registered None None Securities registered pursuant to Section 12 (g) of the Act: Business Trust Interests – Unleveraged Series Business Trust Interests – Leveraged Series Business Trust Interests – Commodity L/N Unleveraged Series Business Trust Interests – Commodity L/S Unleveraged Series Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o. Nox. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso.Nox. Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filerx
